DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9/1/2022 has been entered.  Claims 3-5 have been canceled.  Claims 1-2 and 6-21 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-2 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rector (US2016/0151864).  Rector teaches a metal sintering film for forming an electrical interconnection between two substrates, particularly for bonding applications in the semiconductor industry such as between a semiconductor chip and a circuit board or carrier substrate (as in instant claim 1), wherein the metal sintering film is produced from a sintering paste composition comprising particles of one or more metals and/or metal alloys dispersed in a suitable solvent (e.g. as in instant claims 7-8), optionally using a solid or semi-solid organic binder (as in instant claims 9-10) that can have fluxing functionality and can be one that will completely decompose upon sintering of the metal or metal alloy in the composition when exposed to elevated temperature conditions (as in instant claim 6; Entire document, particularly Abstract, Paragraphs 0002, 0009-0010, 0014, 0032 and 0045).  Rector teaches that the paste composition can be impregnated into a carrier such as a conductive metal mesh or porous metal substrate that can be incorporated into the sintered matrix (Paragraph 0027) and dried to form a B-staged sintering film having a desired thickness, reading upon the claimed “electroconductive joining layer having a reinforcing mesh layer with openings that are filled with an electroconductive paste containing metal particles (P) which are dispersed throughout a thickness of the electroconductive joining layer”, and that where needed, the sintering film after B-staging can be reactivated by the application of a fluxing agent prior to use as a bonding adhesive as in Example 4 which utilizes a 15% azelaic acid fluxing solution in tetrahydrofurfuryl alcohol, reading upon the claimed “separate tack layer having tackiness and being laminated with the electroconductive joining layer”, wherein given that azelaic acid has a boiling point of 286°C and tetrahydrofurfuryl alcohol has a boiling point of 178°C, it would have been obvious to one having ordinary skill in the art to recognize that the resulting azelaic acid fluxing agent layer (reading upon the claimed “tack layer”) would completely decompose upon sintering and joining (as in instant claim 6) and/or upon heating in an air atmosphere to a temperature of 150°C to 350°C, i.e. greater than the above boiling points, and thus would read upon and/or render obvious the claimed weight reduction as recited in instant claim 1 given that complete decomposition, as taught and/or suggested by Rector, would result in a weight reduction of 100wt% (Entire document, particularly Abstract, Paragraphs 0014, 0028, 0045 and 0047-0054; Examples).  
Hence, Rector teaches and/or suggests a joining film for joining a semiconductor element and a substrate to form a semiconductor device wherein the joining film comprises an electroconductive joining layer having a reinforcing mesh layer with openings that are filled with an electroconductive paste containing metal particles (P) which are dispersed throughout a thickness of the electroconductive joining layer, and a separate tack layer having tackiness and being laminated with the electroconductive joining layer, wherein the tack layer is completely decomposable in a temperature range as in instant claim 1, thereby reading upon a weight reduction as instantly claimed, and upon sintering and joining as in instant claim 6, but does not teach that the conductive metal mesh into which the paste composition is impregnated or infused and that may be incorporated into the sintered matrix has an opening ratio of 0.2 to 70% as instantly claimed.  However, given that Rector does not limit the opening ratio to any particular percentage and broadly recites that the incorporated carrier may be a conductive metal mesh or porous metal substrate, it would have been obvious to one having ordinary skill in the art to utilize any commercially available conductive porous substrate or metal mesh as the conductive metal mesh or porous metal substrate in the invention taught by Rector, e.g. such as any of the commercially available metal mesh substrates utilized in the instant examples as Reinforcing layer (1), (2) or (3), each of which have an opening ratio within the claimed range (as admitted by the Applicant in Paragraph 0092 of the specification as filed) given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Therefore, in the absence of any clear showing of criticality and/or unexpected results with regard to the claimed opening ratio over the teachings of Rector, the claimed invention as recited in instant claims 1 and 6 would have been obvious over Rector.
With respect to instant claims 2 and 13-14, Rector teaches that suitable metals for the sintering film can be any conductive metal and/or metal alloy, such as silver, copper, nickel, tin and their alloys, particularly the alloys disclosed in Paragraph 0032, wherein the metal or metal alloys can be in any suitable form, such as, powders, flakes, spheres, tubes, or wires, and the examples utilizing silver powder having a Dmean of 0.9 microns, and given that Rector teaches that the conductive metal mesh or metal porous substrate may be incorporated as part of the sintering film, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize any of the disclosed metals or metal alloys of Paragraph 0032, such as nickel, for the metal mesh, thereby reading upon and/or suggesting the claimed “nickel mesh” of instant claims 13-14, in combination with metal particles composed of any of the conductive metal and/or metal alloys of Paragraph 0032, particularly silver powder as used in the examples, and given that nickel is known to have a thermal expansion coefficient smaller than that of silver (e.g. 13.0 vs. 19-19.7) as in instant claim 2, the claimed invention as recited in instant claims 2 and 13-14 would have been obvious over the teachings of Rector given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With respect to instant claims 7-10, although Rector teaches that the metal sintering film is produced from a sintering paste composition comprising particles of one or more metals and/or metal alloys dispersed in a suitable solvent, such as the organic solvents as disclosed in Paragraph 0046 (reading upon the claimed “paste includes an organic solvent (S)”), with or without an organic binder (Abstract, as in instant claims 9-10), and that the one or more metals and/or metal alloys may be in any suitable form such as powders, flakes, spheres, tubes, or wires, with examples utilizing silver powder having a Dmean of 0.9 microns (900nm), Rector does not specifically disclose that the metal particles have an average primary particle size of 10 to 500nm as instantly claimed.  However, given that Rector does not limit the average primary particle size to any particular size and utilizes a silver powder having a Dmean of 900nm, it would have been obvious to one having ordinary skill in the art to utilize an average primary particle size on the same order of magnitude as the silver powder in the examples, e.g. 0.5 microns or 500nm as instantly claimed, and thus, in the absence of any clear showing of criticality and/or unexpected results, the claimed invention as recited in instant claims 7-10 would have been obvious over the teachings of Rector.
With respect to instant claims 11-12, Rector teaches that the fluxing agent may be compounds having fluxing functionality groups including hydroxyl, carboxyl, anhydride, ester, amine, amide, thiol, thioester, and phosphate ester groups (Paragraph 0040), wherein naturally occurring rosin binders may be considered binders with fluxing functionality and some solvents may also be fluxing agents, with suitable solvents being oxygenated solvents and aprotic solvents that can accept hydrogen bonding and lack acidic hydrogen such as those disclosed in Paragraph 0046 like diethylene glycol monobutyl ethyl acetate and dimethyl formamide, and given that polyglycerin and/or (poly)glycerin/glycerol fatty acid esters are functionally equivalent fluxing agents to the fluxing compounds disclosed by Rector such as natural rosins and diethylene glycol monobutyl ethyl acetate and/or given that dimethyl sulfoxide is an obvious functionally equivalent aprotic solvent to dimethyl formamide as disclosed by Rector and would also completely decompose upon sintering given the boiling point(s) thereof, the claimed invention as broadly recited in instant claims 11-12 would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With respect to instant claims 15-16, in addition to the discussion above with respect to instant claims 7-8, Rector teaches that suitable solvents to disperse the metal(s) and binder, when present, include oxygenated solvents and aprotic solvents with examples thereof disclosed in Paragraph 0046 such as hexanediol and 2-ethyl-1,3-hexanediol, diethylene glycol monobutyl ethyl acetate, and tetrahydrofurfuryl alcohol, reading upon the claimed “organic solvent (SC) formed from an alcohol and/or a polyhydric alcohol, having a boiling point at normal pressure of 100ºC or higher and having one or two or more hydroxyl groups in the molecule” as recited in instant claims 15-16.  Hence, the claimed invention as recited in instant claims 15-16 would have been obvious over the teachings of Rector.
With respect to instant claims 17-18, in addition to the discussion above with respect to instant claims 9-10, Rector teaches that suitable organic binders for the sintering paste include particularly acrylic resin reading upon the claimed “acrylic resin-based binder” of instant claims 17-18 (Paragraphs 0037-0038; Claim 16), and hence the claimed invention as recited in instant claims 17-18 would have been obvious over the teachings of Rector.
With respect to instant claims 19-20, Rector teaches that the sintering films can be utilized in metal to metal bonding applications, particularly within the electronics industry, such as conductive wafer back side coatings or as die attach adhesives, or may be disposed on a desired substrate such as a laminate release liner when the sintering film is to be used as a conductive die attach adhesive, and given that Rector also teaches and/or suggests that the sintering film may be a double-sided film provided on both sides of a carrier such that a laminate thereof with a release liner or other support would read upon the broadly claimed layer structure of the tape of instant claims 19-20, the claimed invention as broadly recited in instant claims 19-20 would have been obvious over the teachings of Rector (Entire document, particularly Paragraphs 0051-0054).
With respect to instant claim 21, it is noted that the claimed “configured to” limitation constitutes intended end use of the claimed joining film and does not provide any additional structural or material limitations to the claimed joining film to differentiate the claimed joining film from the teachings of Rector, and given that the joining film taught by Rector is capable of the same intended end use, the claimed invention as broadly recited in instant claim 21 would have been obvious over the teachings of Rector.
Claims 7-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rector (US2016/0151864), as applied above and in further view of Ishii (US2019/0019594).  The teachings of Rector are discussed in detail above and although Rector teaches that the metal sintering film is produced from a sintering paste composition comprising particles of one or more metals and/or metal alloys dispersed in a suitable solvent, with or without a binder, and that the one or more metals and/or metal alloys may be in any suitable form such as powders, flakes, spheres, tubes, or wires, with examples utilizing silver powder having a Dmean of 0.9 microns (900nm) such that particle sizes on the same order of magnitude would have been obvious to one having ordinary skill in the art as discussed in detail above, Rector does not specifically disclose that the metal particles having an average primary particle size of 10 to 500nm as instantly claimed.  However, Ishii teaches a metal fine particle-containing composition usable for joining metals of electronic parts by sintering the metal fine particles to form a sintered body, wherein the fine particles have a primary particle diameter of 1 to 500nm and that as the particle diameter of the metal particles decreases to nanometer size, the surface area with respect to the volume of the particle rapidly increases to decrease the melting point and the sintering temperature in comparison to those of the bulk metal (Entire document, particularly Abstract, Paragraphs 0020, 0039, 0051, and Examples.)  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize metal fine particles having an average primary particle size as disclosed by Ishii, reading upon the claimed range as recited in instant claims 7-8, for the metal particles in the invention taught by Rector to reduce the heat/energy required to sinter the paste composition as disclosed by Ishii, and hence the claimed invention as recited in instant claims 7-8 as well as claims 9-10 and 15-18 which depend thereon, would have been obvious over the teachings of Rector in view of Ishii given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.
Response to Arguments
Applicant’s arguments filed 9/1/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        December 7, 2022